WR-83,719-01
                                                       COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                       Transmitted 8/11/2015 2:18:55 PM
                                                         Accepted 8/11/2015 2:33:01 PM
                                                                         ABEL ACOSTA
                                                                                 CLERK
                 No. _______________________
                                                          RECEIVED
                                                   COURT OF CRIMINAL APPEALS
                           IN THE                         8/11/2015
                                                     ABEL ACOSTA, CLERK
              TEXAS COURT OF CRIMINAL APPEALS
                  SITTING AT AUSTIN, TEXAS
     _________________________________________________
          IN RE STATE OF TEXAS EX REL. MATT JOHNSON,
                                       RELATOR
                              V.

           COURT OF APPEALS FOR THE TENTH DISTRICT,
                                     RESPONDENT
        ___________________________________________
              A PETITION FOR WRIT OF MANDAMUS
                  CAUSE NO. 10-15-00235-CR
           FROM THE 10TH COURT OF APPEALS DISTRICT
                        WACO, TEXAS

                    CAUSE NO. 2015-1955-2
            FROM THE 54TH JUDICIAL DISTRICT COURT OF
                  MCLENNAN COUNTY, TEXAS
        ____________________________________________

STATE'S MOTION FOR LEAVE TO FILE ORIGINAL PETITION FOR WRIT OF
                      MANDAMUS AND

           MOTION FOR STAY OF WRIT OF MANDAMUS
        ____________________________________________

                                   ABELINO "ABEL" REYNA
                                   Criminal District Attorney
                                   McLennan County, Texas
                                   State Bar No. 2400087

                              1
    219 North 6th Street, Suite 200
    Waco, Texas 76701
    [Tel.] (254) 757-5084
    [Fax] (254) 757-5021
    [Email]
    abel.reyna@co.mclennan.tx.us




2
TO THE HONORABLE COURT OF CRIMINAL APPEALS


      The State of Texas, moves for leave to file an Original Petition for

Writ of Mandamus and Motion for Stay of Writ of Mandamus

contemporaneously with the filing of said Original Petition. In support of

this Motion the State would show the following:

1. On August 7, 2015, the Tenth Court conditionally granted a Writ of

Mandamus, directing the 54th District Court to vacate a gag order it had

issued relating to what is commonly referred to as the “Twin Peaks

Incident,” wherein nine persons were killed, eighteen were wounded, and

177 subjects were arrested. By the terms of the Tenth Court of Appeals

Order, the 54th District Court was required to vacate the gag order by

August 14, 2015.

2. For reasons set forth in the accompanying Petition, the issues
surrounding said gag order and conditional Writ of Mandamus, the trial
rights of all accused individuals and the First amendment rights of

individuals and the public are affected by the prior trial court and appellate
court orders. Further, there appears to be a difference of reasoning
between the Tenth Court of Appeals and the Fourteenth Court of Appeals
in the interpretation of the law affecting gag orders.
3. Due to the deadline established by the Tenth Court of Appeals, time is
of the essence in determining the propriety of the prior orders. Should the

Mandamus issue by the Tenth Court of Appeals, it is anticipated that the
                                       3
release of sensitive information, detrimental to the trial rights of the
accused in the Twin Peaks Incident will result.


     The interest of justice requires that this Honorable Court determine

the issues at bar, and that an emergency stay be issued to preserve the

status quo of the parties until this Court can determine said issues.

      Based on the foregoing, the State moves this Court to grant leave to

file its Original Petition for Writ of Mandamus and Motion for Stay of Writ

of Mandamus contemporaneously with this Motion.

                                           Respectfully Submitted:
                                           ABELINO ‘ABEL’ REYNA
                                           Criminal District Attorney
                                           McLennan County, Texas

                                           /s/ Abelino ‘Abel’ Reyna
                                           ABELINO ‘ABEL’ REYNA
                                           Criminal District Attorney
                                           McLennan County, Texas
                                           219 North 6th Street, Suite 200
                                           Waco, Texas 76701
                                           [Tel.] (254) 757-5084
                                           [Fax] (254) 757-5021
                                           [Email]
                                           abel.reyna@co.mclennan.tx.us
                                           State Bar No. 24000087




                                       4
                               Certificate of Service

      I certify that I caused to be served a true and correct copy of this Petition
by electronic service or email or hand delivery on:

Respondent, 10th Court of Appeals Waco, Texas by hand delivery per request of
Chief Justice Tom Gray

Attorney, F. Clint Broden, for Real Party in Interest, Matthew Clendennen at
clint@texascrimlaw.com

Real Party in Interest, Judge Matt Johnson, 54th District Court, McLennan County
Texas at matt.johnson@co.mclennan.tx.us

DATE: 8/11/15                                  /S/ ABELINO ‘ABEL’ REYNA
                                               ABELINO ‘ABEL’ REYNA




                                           5